UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For November20, 2014 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form6-K: ﻿ 20 November 2014 Amec Foster Wheeler plc (the "Company") Notification of interests of person discharging managerial responsibility (PDMR) Pursuant to our obligations under Disclosure Rule 3.1.4 (R), we hereby advise you that we were notified on 19 November 2014 of a vesting that occurred on 18 November 2014 in connection with the amended and restated Foster Wheeler AG Omnibus Plan (the "Omnibus Plan"), which was adopted by the Company and became effective as of 13 November 2014. PDMR Net number of shares vested after tax withholding Vesting share price Roberto Penno 1093p Following the above vesting, Roberto Penno has an interest in 7,368 ordinary shares in the Company, which represents 0.01 per cent of the voting rights in the Company. He also has an interest in 102,388 Restricted Stock Units in the Omnibus Plan. Kim Hand Senior Assistant Company Secretary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: 20 November2014 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
